     Case 2:19-cv-14666-SM-JVM Document 187 Filed 05/08/20 Page 1 of 8



MINUTE ENTRY
MORGAN, J.
May 8, 2020



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

E.N. BISSO & SON, INC.,                                     CIVIL ACTION
     Plaintiff

VERSUS                                                      NO. 19-14666
                                                                c/w 20-525

M/V DONNA J. BOUCHARD, ET AL.,                              SECTION: “E” (1)
    Defendants


Applies to: Both Cases



                MINUTE ENTRY AND SCHEDULING ORDER
     A telephone status conference was held on May 8, 2020 at 10:15 a.m.

     Present:     Alan Davis, counsel for Consolidated Plaintiff, Belle Chasse
                  Marine Transportation, LLC;
                  James Thurman, counsel for Intervenor Plaintiff, Louisiana
                  Machinery Co., LLC;
                  Cary DesRoches, counsel for Intervenor Plaintiff, Boland
                  Marine & Industrial, LLC;

                  Robert Johnston and Jacques DeGruy, counsel for
                  Intervenor Plaintiff, John W. Stone Oil Distributing, LLC;

                  Robert Murphy, counsel for Consolidated/Intervenor
                  Defendants, M/V Donna J. Bouchard and Barge B. No. 272;
                  also counsel for Intervenor Defendants, Tug Donna J.
                  Bouchard Corp., B. No. 272 Corp., Bouchard Transportation,
                  and Bouchard Transportation Co., Inc.




                                        1
          Case 2:19-cv-14666-SM-JVM Document 187 Filed 05/08/20 Page 2 of 8



          The parties discussed the status of the case. Defense counsel provided an update

regarding the repairs to be made to the M/V DONNA J. BOUCHARD and Barge B. No.

272 (collectively, the “Vessels”), as well as the recovery of the barge’s anchor.

Defendants are unable at this time to determine when the Vessels will be ready to be

used in commerce.1

          The parties provided an update to the Court on the parties’ discussions regarding

the scope and timing of jurisdictional discovery. Defense counsel informed the Court he

has sent a draft protective order to counsel for Belle Chasse Marine Transportation,

LLC, Boland Marine & Industrial, LLC, and John W. Stone Oil Distributing, LLC

(collectively, the “Rule B Claimants”). The Court ORDERED that counsel for the Rule

B Claimants shall review the draft protective order and send any comments on the draft

protective order to defense counsel no later than Tuesday, May 12, 2020.

          The Rule B Claimants have prepared one set of interrogatories and requests for

production of documents. Counsel for the Rule B Claimants will serve this set of

interrogatories and requests for production on Defendants today, May 8, 2020. The

Court ORDERED that Defendants must serve their answers to this discovery no later

than Friday, May 22, 2020. The Court reminded the parties that any documents

produced must be Bates numbered, and any objections to any discovery requests must

be made with specificity. If, after receiving Defendants’ answers and conferring with

counsel for Defendants, the Rule B Claimants wish to file a motion to compel, the Rule

B Claimants shall set this motion for submission before the undersigned and move for

expedited consideration.



1   See Exhibit A (email from defense counsel to the Court dated May 7, 2020).

                                                      2
          Case 2:19-cv-14666-SM-JVM Document 187 Filed 05/08/20 Page 3 of 8



           The Court SET the Rule E(4)(f) post-attachment hearing requested by

Defendants2 on Wednesday, August 12, 2020 at 9:00 a.m. A prehearing

conference is SET for Wednesday, August 5, 2020 at 9:00 a.m. A telephonic status

conference is SET for July 15, 2020 at 10:00 a.m.

           IT IS FURTHER ORDERED that counsel shall comply with the prehearing

deadlines set forth in the Scheduling Order beginning on the following page of this

Order.




2   R. Doc. 160 at 1.

                                         3
      Case 2:19-cv-14666-SM-JVM Document 187 Filed 05/08/20 Page 4 of 8



                                 SCHEDULING ORDER

       Depositions for use at the hearing shall be taken and all discovery shall be

completed not later than July 14, 2020. Failure to comply with this order may result in

sanctions pursuant to Rule 37.

       Counsel for the parties shall file in the record and serve upon their opponents a list

of all witnesses who may or will be called to testify at the hearing and all exhibits which

may or will be used at the hearing no later than July 14, 2020. The Court will not permit

any witness, expert or fact, to testify or any exhibits to be used unless there has been

compliance with this order as it pertains to the witness and/or exhibits, without an order

to do so issued on motion for good cause shown.

       A telephonic status conference will be held on July 15, 2020 at 10:00 a.m.

       Motions filed in violation of this order will not be considered unless good cause is

shown. In addition, the Court reiterates that Local Rule 7.4 requires leave of court to file

a reply to a respondent’s opposition. The Court will not consider any additional responses

after that reply unless good cause is shown.

       Any motion containing more than 50 pages (including all exhibits and

attachments) shall be submitted to the Court in a binder, with tabs for

exhibits, within 72 hours of filing on CM/ECF. The hard copy of the submissions

must be printed from CM/ECF so that it has the CM/ECF document header on all pages

indicating the case number, record document number, filing date, and page number. The

cover of the binder must include the case name, case number, document name, and record

document number. If there are more than five (5) exhibits and attachments, the binder

must include a table of contents describing each exhibit and attachment and listing which

tab corresponds to each exhibit or attachment.

                                               4
      Case 2:19-cv-14666-SM-JVM Document 187 Filed 05/08/20 Page 5 of 8



       This case does not involve extensive documentary evidence, depositions or other

discovery. No special discovery limitations beyond those established in the Federal Rules

or the Local Rules of this Court are established.

       A Final Prehearing Conference will be held on August 5, 2020 at 9:00 a.m.

Counsel shall be prepared in accordance with the final Pretrial Notice attached. The

prehearing order submitted to the Court must be double spaced and signed by all counsel.

The parties shall comply with all deadlines stated in the pretrial notice and herein,

including without limitation, the deadline for filing briefs on objections to exhibits and on

objections to deposition testimony.

       The hearing will commence Wednesday, August 12, 2020 at 9:00 a.m. before

the District Judge. The hearing is expected to last 2 days. The Court will set time limits

for each side to present its case, if necessary, at a later time.

       Deadlines, cut-off dates, or other limits fixed herein may be extended only by the

Court upon timely motion filed in compliance with the Local Rules and upon a showing

of good cause. The hearing will not be continued, even on joint motion, absent

good cause or compelling reason. Likewise, the hearing will not be continued

because of the unavailability of a witness. Counsel should anticipate such possibilities and

be prepared to present testimony by written deposition, videotaped deposition, or by

stipulation. If, however, a continuance of the hearing is granted, deadlines and cut off

dates will be re-set by the Court.

       The prehearing deadlines in this case, as set forth herein and in the attached

pretrial notice, include the following. Counsel are to consult the pretrial notice for

additional detail.



                                               5
     Case 2:19-cv-14666-SM-JVM Document 187 Filed 05/08/20 Page 6 of 8




Depositions and discovery                       Completed by July 14, 2020
Failure to comply with this order may
result in sanctions pursuant to Rule 37

Witness lists                                   Filed and served upon opponents by
                                                July 14, 2020
Each witness must be identified by name and
address. The listing of a witness as a
representative of an entity is not sufficient
See pretrial notice at p. 7

Exhibit lists                                   Filed and served upon opponents by
                                                July 14, 2020
Each exhibit must be listed with specificity
and be Bates numbered. Broad, general
categories of exhibits are not sufficient
See pretrial notice at pp. 5-6

Telephonic Status Conference                    July 15, 2020 at 10:00 a.m.


Objections to exhibits and portions of          Filed and served no later than July 28,
deposition testimony to be offered into         2020
evidence
NOTE: Each objection to an exhibit must
identify the relevant objected-to exhibit by
the number assigned to the exhibit in the
joint bench book(s)
See pretrial notice at p. 5

Two copies of joint bench book(s) of tabbed     Delivered to the Court by July 28,
exhibits, with indices of "objected-to" and     2020 at 5:00 p.m.
"unobjected-to" exhibits, identifying which
party will offer each exhibit and which
witness will testify regarding the exhibit at
the hearing
See pretrial notice at pp. 5-6




                                           6
      Case 2:19-cv-14666-SM-JVM Document 187 Filed 05/08/20 Page 7 of 8




 Prehearing order                               Filed by July 31, 2020 at 5:00 p.m.
 Any exhibits to be used solely for
 impeachment must be presented to
 the Court for in camera review by this
 deadline. See Section IX.10.b of the
 pretrial notice

 Responses/oppositions to objections to         Filed and served no later than August
 exhibits and deposition testimony              4, 2020

 Prehearing conference                          August 5, 2020 at 9:00 a.m.
 Attended by lead attorney. (See Local
 Rule 11.2)

 Prehearing memoranda                           Filed by August 7, 2020 at 5:00
                                                p.m.

 Rule E(4)(f) Post-Attachment Hearing           August 12, 2020 at 9:00 a.m.
                                                (expected to last 2 days)




      IT IS FURTHER ORDERED that food and/or drink (including bottled water)

shall be prohibited from the Section “E” courtroom (and any other designated “overflow”

location); likewise, attendees shall refrain from chewing gum and wearing hats and/or

sunglasses in the Section “E” courtroom and shall remove same upon entry. Eating,

smoking, and/or reading newspapers or other impertinent books, magazines, etc. in the

Section “E” courtroom is strictly prohibited.

      IT IS FURTHER ORDERED that any attempt to comment on or portray

(positively or negatively) an opinion of the evidence, a witness, the attorneys, or the

position of any party to these court proceedings through physical gestures; facial

expressions; audible reactions; or pre-planned, organized or orchestrated selection of


                                            7
      Case 2:19-cv-14666-SM-JVM Document 187 Filed 05/08/20 Page 8 of 8



attire in the courtroom, shall be prohibited. Offenders shall summarily be excused from

the courtroom, sanctioned, or both.


      New Orleans, Louisiana, this 8th day of May, 2020.


                                              ______ ______________________
                                                      SUSIE MORGAN
                                              UNITED STATES DISTRICT JUDGE




 JS10 (0:36)




                                          8
